         Case 2:18-cr-00703-JMV Document 109 Filed 01/13/21 Page 1 of 1 PageID: 591

                               UNITED STATED DISTRICT COURT
                                   DISTRICT OF NEW JERSEY
                                  MINUTES OF PROCEEDINGS


OFFICE: NEWARK                                         DATE: January 13, 2021
JUDGE: JOHN MICHAEL VAZQUEZ
COURT REPORTER: Lisa A. Larsen

TITLE OF CASE:
                                                       DOCKET # 18-703
UNITED STATES OF AMERICA
           vs.

Michael Healy

APPEARANCES:

Robert Frazer, AUSA
Nazzneen Kahn, AUSA
Steven Turano, Esq. for defendant Healy
Thomas Ambrosio, Esq.
Defendant Healy participated by ZOOM video conference

Nature of Proceedings:    Motion hearing held by ZOOM video conference

Defendant sworn.
Defendant consented to participate by ZOOM video conferencing.
Order issued.
Hearing held with oral argument as to defendant Healy’s DE95 motion for release of Brady
Materials.
Order to issue.


Time Commenced: 2:00
Time Adjourned: 4:30
Total Time: 2:30 min


                                               RoseMarie Olivieri
                                              SENIOR COURTROOM DEPUTY
